DETAILED ACTION
Applicant's preliminary amendments, filed 5/21/19, are fully acknowledged by the Examiner. Currently, claims 1-4, 6-7, 10-23, and 45-52 are pending with claims 5, 8, 9, 24-44, and 53-90 canceled and claims 3, 4, 6, 7, 10, 14, 15, 17, 18, 20, 23, 45, 48, and 50 amended. The following is a complete response to the 5/21/19 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the volume" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending to “a volume.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 10-19, 23, and 45-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razzaque (US 2011/0137156).
Regarding claim 1, Razzaque teaches a method for planning an ablation procedure prior to performing the procedure, the method comprising:
receiving volumetric image data representing a volume of patient tissue (par. [0179]), the volumetric image data being constructed from a series of two-dimensional images of the patient tissue (par. [0181] 2d slices to see the 3d volumetric data) and including a virtual needle (needle as in par. [0181]);
segmenting the virtual needle within the volumetric image data such that the virtual needle defines a longitudinal axis extending through the volume (plane of orientation axis aligned with the surgical instrument as in par. [0177]);
generating a first cross-sectional, two-dimensional view of the volume, the first cross-sectional, two-dimensional view showing a first plane through the volume in which the axis defined by the virtual needle lies (planar image 2460); 
displaying the first cross-sectional, two-dimensional view on a display (display 2420 as in Fig. 24, with similar displays in other figures); and
generating and displaying a second cross-sectional, two-dimensional view of the volume (rotating the needle to rotate the image as in par. [0050]), the second cross-sectional, two-dimensional view showing 
Regarding claim 2, Razzaque teaches wherein the first cross-sectional, two-dimensional view and the second cross-sectional, two-dimensional view comprise perspective views of the first and second planes, respectively (planar images of the first and second planes).
Regarding claim 3, Razzaque teaches wherein the first cross-sectional, two-dimensional view comprises a plurality of pixels (par. [0087] pixels to display the image);
the second cross-sectional, two-dimensional view comprises a plurality of pixels (pixels of a display to display the image); and
the pixels in the first cross-sectional, two-dimensional view that correspond to the virtual needle also correspond to the virtual needle in the second cross-sectional, two-dimensional view (the needle is the same in both views).
Regarding claim 4, wherein generating the second cross-sectional, two-dimensional view comprises rotating the volumetric image data around the axis defined by the virtual needle (par. [0050] rotation of the medical device controlling the display plane), and wherein the rotating the volumetric image data around the axis is performed in response to a command received via a user interface (in response to the user interfacing with the medical device by rotating).
Regarding claim 6, Razzaque teaches further comprising the step of receiving a location of the virtual needle within the volume (par. [0070] accelerometers to determine position of the needle).
Regarding claim 7, Razzaque teaches wherein the displayed first cross-sectional, two-dimensional view and/or the displayed second cross-sectional, two-dimensional view includes a displayed indication of the location of the virtual needle within the volume (Fig. 24).
Regarding claim 10, Razzaque teaches further comprising the step of segmenting a lesion from the volumetric image data (par. [0058]).
Regarding claim 11, Razzaque teaches the first cross sectional, two dimensional view and or the second cross sectional, two dimensional view comprises a cross sectional outline of the lesion (as in Fig. 19 and par. [0187]).
Regarding claim 12, Razzaque teaches receiving one or more input parameters for an ablation procedure (par. [0072]); anddetermining a treatment volume based on the received one or more input parameters (par. [0072]).
Regarding claim 13, Razzaque teaches the one or more input parameters comprises an ablation power and or an ablation duration (par. [0072]).
Regarding claim 14, Razzaque teaches wherein the first cross-sectional, two-dimensional view and/or the second cross-sectional, two- dimensional view comprises a cross-sectional outline of the treatment volume (as in Fig. 7 and par. [0140]).
Regarding claim 15, Razzaque teaches segmenting a lesion from the volumetric image data (par. [0058]);
receiving one or more input parameters for an ablation procedure (power and duration as in par. [0130]);
determining a treatment volume based on the received one or more input parameters (ablation volume determined); and
comparing the determined treatment volume to the lesion volume (par. [0058]).
Regarding claim 16, Razzaque teaches wherein the first cross-sectional, two-dimensional view and/or the second cross-sectional, two-dimensional view comprises a cross- sectional outline of the treatment volume and/or the lesion (par. [0058]).
Regarding claim 17, Razzaque teaches further comprising determining and displaying treatment margins associated with the treatment volume and the lesion volume (par. [0058]).
Regarding claim 18, Razzaque teaches adjusting the position of the virtual needle in the volume (par. [0140] advance the needle along the drive location);segmenting the virtual needle in the adjusted position (new slice); andgenerating a third cross-sectional, two-dimensional view on the display showing a third plane through the volume in which the axis defined by the virtual needle in the adjusted position lies (new image as in par. [0140]).
Regarding claim 19, Razzaque teaches wherein adjusting the position of the virtual needle comprises advancing the needle along the axis defined by the needle such that the third plane is the same plane as shown in a previous cross-sectional, two-dimensional view (advance along the drive par. [0140]).
Regarding claim 23, Razzaque teaches receiving a selection of a desired treatment volume (desired target as in par. [0134]);
determining a suggested needle position and/or one or more suggested ablation parameters to achieve the desired treatment volume (drive projection of the needle to get a suggested position); and
generating a fifth cross-sectional, two-dimensional view of the volume (cross sectional views created as in Fig. 36b and par. [0090]), the fifth cross-sectional, two-dimensional view showing a fifth plane through the volume in which the axis defined by the virtual needle in the suggested needle position lies (axis aligned slices as in par. [0174]).
Regarding claim 45, Razzaque teaches a method for planning an ablation procedure prior to performing the procedure, the method comprising:
receiving volumetric image data including data representive of the location of a needle in a volume (par. [0179]; needle as in par. [0181]);
segmenting the needle in the volumetric image data (par. [0140] needle), the data segmenting including determining a location of the needle in the volume (par. [0140]);

Regarding claim 46, Razzaque teaches receiving one or more inputs related to an ablation procedure (par. [0072]); determining an impacted volume based on the one or more received inputs (update model to reflect changes in power and duration); anddisplaying on the first cross-sectional, two-dimensional view and/or the second cross-sectional, two-dimensional view a cross-sectional of the determined impacted volume (receive 3d images as in par. [0072], which would be displayed as the views as in claim 45).
Regarding claim 47, Razzaque teaches the one or more inputs comprises an ablation power and or an ablation time (par. [0072]).
Regarding claim 48, Razzaque further teaches segmenting an identifiable volumetric region of interest in the volumetric image data (tumor volume as in par. [0058]); and indicating the cross-sectional area of the identifiable volumetric region in the first cross-sectional, two dimensional view and/or the second cross-sectional, two-dimensional view (Fig. 7 and par. [0140]).
Regarding claim 49, Razzaque teaches the identifiable volumetric region comprises a lesion (tumor volume as in par. [0058]).
Regarding claim 50, Razzaque teaches the step of comparing the volume of the identifiable volumetric region of interest and the determined impacted volume (par. [0058]).
Regarding claim 51, Razzaque teaches wherein the comparing the volume of the identifiable volumetric region of interest and the determined impacted volume comprises comparing the boundaries of the volumetric regions (par. [0058] compare ablazion zone to tumor volume), and wherein, if the boundary of the impacted region does not sufficiently enclose the identifiable volume of interest, adjusting a treatment variable (par. [0072).
Regarding claim 52, Razzaque teaches wherein adjusting a treatment variable comprises adjusting a needle position, adjusting an ablation power, adjusting an ablation time, and/or adding one or more additional needles into the volume (par. [0072] adjust ablation power or ablation time).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque in view of Green (US 2013/0197357).
Regarding claim 20, Razzaque teaches wherein the virtual needle comprises a first virtual needle (needle as in claim 1), but is silent and further comprising the steps of adding a second virtual needle to the volume and segmenting the second virtual needle such that the second virtual needle defines a longitudinal axis extending through the volume.However, Green teaches a second needle of a similar device setup (par. [0352]), with a longitudinal axis for the trajectory indicators (par. [0107]).It would have been obvious to one of ordinary skill in the art to modify Razzaque with a second needle 
Regarding claim 21, Razzaque is silent regarding the second virtual needle.Green teaches generating a fourth cross- sectional, two-dimensional view on the display showing a fourth plane through the volume in which the axis defined by the second virtual needle lies (par. [0099]).It would have been obvious to one of ordinary skill in the art to modify Razzaque with a second needle as in Green, to allow for multiple medical devices to treat tissue (par. [0003, 0004, 0024] of Green, multiple medical device configurations).
Regarding claim 22, Razzaque is silent regarding the second virtual needle.Green teaches the step of receiving, via a user interface, a selection of which of the first and second virtual needle to include in a cross- sectional, two-dimensional view (par. [0103] selecting a medical device with parameters, for use to determine perspective view to be displayed on a screen as in par. [0104]).It would have been obvious to one of ordinary skill in the art to modify Razzaque with a second needle as in Green, to allow for multiple medical devices to treat tissue (par. [0003, 0004, 0024] of Green, multiple medical device configurations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. State (US 2016/0117857) teaches a virtual needle in imaging for ablation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794